Citation Nr: 0505632	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1977, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.    


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The veteran currently has PTSD that is related to events 
that occurred during combat.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d); 3.304(f), 4.125(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD, as a result of his 
active military service in Vietnam.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder (PTSD) 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004) (requiring that 
the diagnosis conform to the requirements of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, then in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of service, then the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework for determining whether a 
veteran was exposed to a recognizable stressor during 
service.  In Zarycki, it was noted that, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R § 3.304(d) (2004), 38 C.F.R. 
§ 3.304(f), and VA's Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran engaged 
in combat with the enemy is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court, however, has 
also held that the Board may not rely strictly on combat 
citations or the veteran's MOS to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory, i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

In this case, after reviewing all of the pertinent evidence 
of record, the Board observes that the evidence is in a state 
of relative equipoise as to proof of the veteran's combat 
service.  As such, via application of the benefit of the 
doubt rule, the Board holds that the veteran serve in combat.  
See 38 U.S.C.A. § 1154(b), 5107(b); 38 C.F.R. § 3.102; 
VAOPGCPREC 12-99; Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served within the Republic of Vietnam from June 
1969 to June 1970.  His service personnel records reflect 
that, while in Vietnam, he was assigned to the 281st Aviation 
Company (Assault Helicopter), and indicate his participation 
in the Tet Offensive, among other campaigns.  While in 
service, his military occupational specialties were that of: 
(1) aircraft armament subsystem mechanic; and (2) aircraft 
armament repairman.  His recorded service decorations, 
however, do not include any verified awards that indicate 
participation in combat, per se.  

Credible evidence contained in the claims file, namely copies 
of orders dated in July 1970, demonstrates that the veteran 
received an Air Medal award.  Pursuant to United States 
(U.S.) Army Regulation 672-5-1, the Air Medal is awarded to 
any person who, while serving in any capacity in or with the 
U.S. Army, shall have distinguished himself by meritorious 
achievement while participating in aerial flight.  Awards may 
be made to recognize single acts of merit or heroism, or for 
meritorious service.  

The veteran testified that while in Vietnam, he was required 
to do double duty in his assault helicopter company as both 
an aircraft armament repairman and as a door gunner during 
flights into enemy territory.  The veteran's service medical 
records include a June 1969 report of medical examination, 
wherein the reason for the examination was listed as "door 
gunner;" this examination report revealed mainly normal 
findings.  The veteran has related that, while working as a 
door gunner, he  fired upon the enemy, and saw many people 
killed or injured.  Further, he also reported that on one 
occasion his helicopter lost power and made a forced landing.  

In support of his claim, the veteran provided a letter from 
his former Commanding Officer (CO), dated in April 2003.  His 
CO confirmed that the veteran served as both a combat 
aviation door gunner and as an aircraft armament repairman 
while stationed with the 281st Assault Helicopter Company 
(AHC).  The CO reported that he was the former commander of 
the 281st AHC, and noted that this company provided combat 
aviation support to the U.S. Army's 5th Special Forces Group, 
which had combat operations throughout South Vietnam, 
Cambodia, and Laos.  He reported that a large percentage of 
the missions flown by the unit were in direct support of 
long-range reconnaissance missions, and were conducted in an 
environment in which the aircraft crewmembers were 
consistently in harm's way.      

The CO noted that as a door gunner, the veteran's 
responsibilities included manning the primary machine guns 
and providing cover fire for the crew and for the combat 
troops on the ground.  The CO reported that such duties 
involved the almost certainty of engaging a hostile force.  
He also reported that during its stay in Vietnam, the 281st 
AHC suffered one of the highest casualty rates of any combat 
aviation unit, losing 45 individuals as either killed or 
missing in action.  

With full consideration of the above evidence of record, and 
in affording the veteran the benefit of the doubt, the Board 
finds that the veteran served in combat in Vietnam, via his 
service duties as both an aircraft armament repairman and as 
a door gunner.

The veteran's report that he was regularly in a stressful 
combat environment as the result of his duties in Vietnam, 
and that he had to fire upon individuals while serving as a 
door gunner is consistent with the circumstances, conditions 
or hardships of his service.  Because the veteran's service 
in combat is established, and as his in-service stressors are 
combat-related, the veteran's lay testimony, by itself, is 
sufficient to establish the occurrence of the stressful 
events.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); see also Cohen at 146.

The veteran's service medical records record no findings 
pertinent to a noted psychiatric disorder.  However, the 
medical evidence of record includes regular February 2002 to 
November 2004 VA psychiatric treatment reports that include 
repeated diagnoses of PTSD as related to the veteran's above-
described stressors.  Notably, the veteran was also afforded 
a VA psychiatric examination in September 2003.  This 
examination report recorded similar stressors and a diagnosis 
of chronic PTSD.  

The September 2003 VA examination report noted that one 
psychiatric test was valid for a person reporting a high 
amount of psychological distress and feeling overwhelmed in 
his ability to cope with that distress, but revealed that 
this profile, while consistent with PTSD, did not suggest 
PTSD.  However, while a second test resulted in a notation 
that some of the testing results may have been invalid based 
upon his provision of several false answers, the examiner 
nonetheless diagnosed PTSD.

Again, in order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).  The Board 
accordingly finds that the veteran has a current and valid 
medical diagnosis of PTSD; that there is medical evidence of 
a causal nexus between current symptomatology and his claimed 
in-service stressor(s); and that there is credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, during his combat service as an aircraft armament 
specialist and as a door gunner.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran has PTSD that is the 
result of stressors he experienced while exposed to combat as 
a result of his active duty.  The Board therefore concludes 
that service connection for PTSD is appropriate.  Where the 
evidence does not preponderate against the claim, application 
of the benefit of the doubt rule is appropriate.  The claim 
is granted on this basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further consideration of the VCAA 
would not avail him or assist the Board in its inquiry.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


